Citation Nr: 1709941	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1984 and February 2003 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2015, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

In December 2015 the Board issued a decision denying service connection for an acquired psychiatric disorder.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2016 Joint Motion for Remand (JMR) the Court vacated the December 2015 Board decision and remanded the appeal to the Board for compliance with the JMR.

The Veteran's claims for entitlement to service connection for sleep apnea and diabetes mellitus, type II were previously before the Board in December 2015 and May 2016 at which time they were remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability.  In an August 2016 JMR the Court directed the Board to address whether the Veteran's depression was etiologically related to his active service considering a December 2007 VA treatment record which noted a nexus between the Veteran's exposure to traumatic experiences in Kuwait and his depression.  Moreover, the Court directed the Board to consider the conflicting medical evidence in the Veteran's claims file regarding the appropriate diagnosis.  The Board finds in order to adequately address the medical evidence referenced by the August 2016 JMR an addendum opinion is needed.  

The Veteran's claims of entitlement to service connection for sleep apnea and diabetes mellitus, type II were remanded by the Board in May 2016 in order to obtain an opinion which addressed whether his claimed disabilities were etiologically related to his active service. 

In response to the May 2016 Board remand a March 2017 addendum opinion was obtained in connection with the Veteran's claim for service connection for sleep apnea.  The opinion provider concluded that the Veteran's sleep apnea was not related to his active service.  The opinion provider noted the Veteran's service treatment records (STRs) indicated he reported being sleepy.  The opinion provider also noted the Veteran had reported being tired after sleeping on a deployment questionnaire, however, the opinion provider concluded that because the Veteran did not report this symptom again it was a onetime occurrence which was transient and self-limited.  The opinion provider explained sleep apnea involves disturbance of pulmonary function and that risk factors include obesity and age.  Therefore, the opinion provider concluded the Veteran's post-service "excessive weight gain" of 50 pounds likely caused his sleep apnea. 

The Board finds the March 2017 addendum opinion to be inadequate.  The opinion provider indicated that the Veteran's weight gain of 50 pounds over a period of 13 years likely caused his sleep apnea.  However, the Board notes the Veteran's STRs indicate during his first period of service he weighed 193 pounds and the examiner noted the Veteran's weight during his second period of service was 259 pounds, indicating a total weight gain of over 60 pounds between the Veteran's first and second periods of active service.  The opinion provider attributed the Veteran's sleep apnea to his weight gain following his separation from service, but did not provide a rationale as to why the Veteran's weight gain during his two periods of active service was not etiologically related to his sleep apnea.  Moreover, the opinion provider did not address the Veteran's lay statement that he was exposed to gas fumes and would wake up gagging during his active service.  Therefore, the Veteran's claim must be remanded in order to obtain an addendum opinion.  

In response to the May 2016 Board remand a March 2017 addendum opinion was obtained in connection with the Veteran's claim for service connection for diabetes mellitus, type II.  The opinion provider concluded that it was less likely than not that the Veteran's diabetes mellitus, type II was incurred in or was otherwise related to his active service.  The opinion provider noted the Veteran had been diagnosed with diabetes mellitus, type II, three years after his separation from service in 2007.  The opinion provider noted that the Veteran's STRs were negative for subjective or objective evidence of diabetes mellitus.  Specifically, the opinion provider referenced March 2003 and September 2003 STRs which noted normal urine analyses.  The opinion provider explained that risk factors for diabetes mellitus include changes in body composition and age.  Therefore, the opinion provider concluded that the Veteran's diabetes mellitus was not related to his active service but was instead due to "a metabolic change in body composition, function and aging."  

The Board finds the March 2017 addendum opinion to be inadequate.  The opinion provider attributed the Veteran's diabetes mellitus, type II, to his metabolic change in body composition; however, as noted above, the Veteran experienced weight gain over his two periods of active service.  The opinion provider did not provide an explanation as to why she found the Veteran's post-service weight gain was etiologically related to his diabetes mellitus, type II, but that his in-service weight gain was not.  

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completing the above, contact the VA examiner who examined the Veteran in July 2014 in connection with his claim for service connection for an acquired psychiatric disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the Veteran have a diagnosed psychiatric disability to include depression and PTSD?

The examiner should consider, and discuss as necessary, the medical evidence below:

(i)  October 2007 PTSD screening which did not indicate a diagnosis; 

(ii)  November 2007 VA Behavior Health Assessment indicating the Veteran met the criteria for PTSD using the PTSD checklist; 

(iii)  December 2007, February 2008, and April 2008, VA treatment records noting the Veteran had a diagnosis of PTSD and major depression; 

(iv)  February 2009, January 2010, April 2010, and June 2010 VA treatment records noting a diagnosis of PTSD/subsyndromal, resolving and major depression, recurrent; and 

(v)  July 2014 VA examination noting the Veteran did not meet the diagnostic criteria for PTSD.  
 
(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed acquired psychiatric disabilities, to include depression and PTSD, are etiologically related to the Veteran's active service?

The examiner should consider, and discuss as necessary, the following:

(i)  December 2003 Post Deployment Survey in which the Veteran reported he felt in great danger of being killed during his deployment to Kuwait; 

(ii)  December 2007 VA treatment record noting the Veteran's lack of attention to depression in Kuwait, traumatic experiences in Kuwait, and premature ending of military career contributed to his depression; 

(iii)  February 2009 VA treatment record noting the Veteran reported witnessing deaths due to friendly fire; and 

(iv)  The Veteran's October 2015 Board hearing testimony that the pressure of active service caused his PTSD. 

If the July 2014 VA examiner is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After the completion of step one the AOJ must contact the opinion provider who provided the March 2017 opinion in connection with the Veteran's claim for entitlement to service connection for sleep apnea and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.  

Based on the examination and review of the record, the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea is etiologically related to his active service.  

The examiner should consider, and discuss as necessary, the following:

(i)  The Veteran's weight gain over his periods of active service from September 1979 to August 1984 and February 2003 to June 2004; and

(ii)  The Veteran's October 2015 Board hearing testimony that he was exposed to gas fumes during and would wake up gagging during his active service.  

If the March 2017 opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  After the completion of step one the AOJ must contact the opinion provider who provided the March 2017 opinion in connection with the Veteran's claim for entitlement to service connection for diabetes mellitus, type II and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.  

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's diabetes mellitus, type II is etiologically related to his active service.  

The examiner should consider and discuss the Veteran's weight gain over his periods of active service from September 1979 to August 1984 and February 2003 to June 2004.

If the March 2017 opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




